Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered January 25, 2005. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [3]), defendant contends that he was denied his constitutional right to a speedy trial based on preindictment delay of over 12 months. Although defendant’s contention survives the plea of guilty (see People v Allen, 86 NY2d 599, 602 [1995]), we nevertheless conclude that it is lacking in merit. The preindictment delay of over 12 months is not unreasonable (see People v Taranovich, 37 NY2d 442, 445-446 [1975]; People v Beyah, 302 AD2d 981 [2003], lv denied 99 NY2d 626 [2003]), *1069“and defendant’s conclusory allegations of prejudice are otherwise insufficient to support [defendant’s] contention” (People v Ortiz, 16 AD3d 1130, 1130 [2005], lv denied 5 NY3d 766 [2005]). Present—Pigott, Jr., PJ., Scudder, Kehoe, Smith and Pine, JJ.